1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8                                                   ***
9     KENNETH J. SCHIRO,                                     Case No. 3:17-cv-00625-RCJ-VPC
10                                         Petitioner,                       ORDER
             v.
11
      RENEE BAKER,
12
                                        Respondents.
13

14          On November 6, 2018, this court dismissed Kenneth J. Schiro’s pro se petition for writ of

15   habeas corpus pursuant to 28 U.S.C. § 2254 with prejudice as untimely (ECF No. 7). The court

16   denied a certificate of appealability. Id. Judgment was entered (ECF No. 9). Schiro filed a

17   notice of appeal (ECF No. 10). He also filed several motions in this court that appear to have

18   been intended for the Ninth Circuit: a motion for a certificate of appealability from the appeals

19   court, and motions related to his in forma pauperis status on appeal (ECF Nos. 12, 15, 17).

20   Schiro also filed a motion that he styled as a motion to show actual innocence (ECF No. 13) that

21   merely re-argues the statute of limitations issue and does not mention actual innocence at all

22   (ECF No. 13). In any event, the Ninth Circuit denied Schiro a certificate of appealability on

23   April 2, 2019 and denied all pending motions as moot (ECF No. 18). Thus, to the extent that this

24   court has jurisdiction to consider any of these motions, they are denied as moot.

25

26

27

28
                                                         1
1
            IT IS THEREFORE ORDERED that the following motions filed by petitioner: motion
2
     for certificate of appealability (ECF No. 12), motion for equitable tolling/show cause, actual
3
     innocence (ECF No. 13), motion for extension of time related to filing fee (ECF No. 15), and
4
     motion to augment in forma pauperis application (ECF No. 17) are all DENIED as moot.
5
            IT IS FURTHER ORDERED that a certificate of appealability is denied.
6

7           DATED: 821May
                       May  2019
                          2019.
8

9                                                      ROBERT C. JONES
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   2
